DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
intermediate medium made of stainless steel (Claims 6, 9, 18);
two-layer piezoelectric element, stainless steel as an upper-intermediate layer, an intermediate medium, stainless steel as the lower-intermediate medium (Claim 7);
three-layer piezoelectric element structure; first, second and third intermediate mediums (Claim 8);
a plurality of perforations formed in the SUS (Claims 9, 14 and 19);
piezoelectric element reinforced by a coating of a nickel thin film (Claims 10, 15, 20);
a mesh network reinforcement foam attached to the piezoelectric element (Claim 11, 16); and 
a mesh of SUS covering the piezoelectric element to reinforce the piezoelectric element (Claim 12, 17).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (WO-2018236061, hereinafter Jin, machine translation provided).
Regarding claim 1, Jin discloses a non-contact continuous piezoelectric generator (100) using magnetic force (abstract), comprising: n+1 rotor layers (R) each having a circular plate shape (Figs. 2 and 3) and rotated by an external energy 5source; n stator layers (S) each having a circular plate shape and positioned between the rotor layers (See Fig. 4); and a support structure configured to support the rotor layers and the stator layers, wherein m permanent magnets (30) are uniformly disposed on each of the rotor layers at a 10constant angle of 360/m degrees along a circumference of the rotor layer, and when viewed in a shaft direction of the non-contact continuous piezoelectric generator, magnetic poles of the permanent magnets (30) between the rotor layers, which are adjacent to each other, are arranged to be staggered by 180°, in each of the stator layers, m unit devices, each of which is a combination of a 15permanent magnet (30), in which attraction and repulsion act between a permanent magnet of each the rotor layers, and a piezoelectric element coupled to the permanent magnet (20) through an intermediate medium (40) and configured to continuously drive to generate energy, are uniformly arranged along a circumference of the stator layer at a constant angle of 360/m degrees, and when the rotor layers start to rotate due to the external energy source, in order to 20minimize initial torque generated between permanent magnets present on the stator layers and the rotor layers, m permanent magnets of a k-th stator layer and m permanent magnets of a 33(k+1)-th stator layer do not appear to overlap each other when viewed in the shaft direction of the non-contact continuous  degrees ( is not 0 degrees), and m permanent magnets of an n-th 5stator layer and m permanent magnets of a first stator layer are arranged to be staggered by the angle of  degrees ( is not 0 degrees and where n and m are natural numbers greater than or equal to two and k is a natural number less than or equal to n-1).
Regarding claims 2 and 3, please refer to Figs. 4-9. 
Regarding claim 4, the unit device has a structure capable of being continuously driven on the stator layer having a circular plate shape. (abstract, Figs. 2, 3 and claim 3)
Regarding claim 5, the unit device is restricted in movement in a vertical direction with respect to the stator 10layer and only allowed to be displaced in a planar direction of the stator layer due to a stopper structure in which one end of the unit device at an inner side is fixed to an inner side of the stator layer, and the other end of the unit device at an outer side is formed on upper and lower portions of an outer circumference of the stator layer in the vertical direction with respect to the stator layer. Fig. 10 shows three different structures where the ends are restricted.
 Regarding claim 7 and 8, Jin discloses the manufacture a piezoelectric material portion in a single layer or a multilayer by attaching or attaching a spacer to the center portion of at least one piezoelectric material. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jin.
Regarding claim 6, Jin discloses the piezoelectric generator including permanent magnets and a piezoelectric element, but fails to disclose the intermediate medium made of stainless steel and wherein the piezoelectric element and the permanent magnet are bonded to the stainless steel intermediate medium. Jin discloses the intermediate elastic member as a spring or a member capable of bending or sliding in a plate shape. It is the Examiner's position that it would have been an obvious matter of design choice to use stainless steel as the intermediate member since stainless steel can perform as expected. Therefore, it would have been obvious to one having ordinary skill in the art since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Jin discloses the piezoelectric element and the magnet directly or indirectly attached to the intermediate member.
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Kasahara (JPH08293631, hereinafter Kasahara).
  Regarding claims 9, 14 and 19, Jin discloses the invention as explained above, but fails to disclose the perforations formed in the stainless steel intermediate member. Kasahara discloses forming perforations on an intermediate member to form anchoring areas to provide an integrated structure through the through hole, so that adhesive strength can be further increased. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to form holes in the stainless steel intermediate member to form an integral structure with improved adhesive strength.
Regarding claims 10-12, 15-17 and 20, Jin discloses applying a polymer to the surface of the piezoelectric material to protect the material or to produce a block. However, Jin fails to disclose the specific material, e.g. nickel, or a reinforcement foam, used to reinforce the piezoelectric element. It would have been obvious to one with ordinary skill in the art at the time the invention was filed to use nickel or a foam to reinforce the piezoelectric element since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Regarding claims 13 and 18, the combination of Jin Kasahara discloses when the permanent magnets of the unit are subjected to the attraction and repulsion by the permanent magnets of the rotor layer and the stator layer, an intermediate 15position of the unit device formed at an intermediate position of SUS, which is the intermediate medium, in a circumferential direction moves in a vertical direction with respect to the stator layer, and an outer end of the unit device is restricted in movement in the vertical direction with respect to the planar direction of the stator layer of the unit device due to a stopper  structure (Fig. 10) in which the outer end is formed on upper and lower portions of an outer circumference of the 20stator layer in the vertical direction with respect to the stator layer, and as a result, the unit device is displaced only in the planar direction of the stator layer so that the unit device is driven continuously to generate energy. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837